UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported):April 29, 2009 TAUBMAN CENTERS, INC. (Exact Name of Registrant as Specified in its Charter) Michigan (State or Other Jurisdictionof Incorporation) 1-11530 38-2033632 (CommissionFile Number) (I.R.S. EmployerIdentification No.) 200 East Long Lake Road, Suite 300, Bloomfield Hills, Michigan 48304-2324 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, Including Area Code:(248) 258-6800 None (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under theExchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e-4(c)) Item
